Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/21 has been entered.
Newly amended claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The product as claimed could be made by another and materially different process such as lamination or injection molding.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liguore, U.S. Patent Application Publication No. 2010/0133039  in view of Le Bonte et al, WO 2010/149354A1.
Liguore discloses a sandwich structure comprising a plurality of shape memory alloy wires which may disposed as an intermediate layer comprising one or more elastomeric layers which are sandwiched by outer polymer plies, wherein the outer plies can be epoxy.  See paragraph 0037.  The shape memory wires can be disposed in a parallel orientation or in a woven fabric.  See paragraphs 0031, 0038.  The structures can be consolidated by heat, pressure and consolidation rollers, which are equated with calendering.  See paragraph 0039.  Any wire would be temperature adjustable, i.e., able to have its temperature adjusted, by subjecting it to a cooling deice.  Any wire would be heatable. The structure of Liguore is capable of performing the intended uses set forth in the preambles of claims 15-21.  Further, the limitations are found only in the preamble of claims 15-21.  When reading the preamble in the context of the entire claim, the recitation recitations a wing tip of an aircraft, an aileron, elevator or rudder of an aircraft, an air channel for an aircraft, a seat, recliner or bed for an aircraft, a wing of an aircraft and an air flap or ventilation nozzle of an aircraft are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co.
Liguore differs from the claimed invention because it does not disclose that the elastomer layer comprises a foam material.
However, Le Bonte discloses damping materials suitable for use in aircraft panels.  Le Bonte teaches employing an elastomeric foam as the core layer in order to provide light weight acoustic insulation and vibration damping.  See page 5, lines 21-26.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a foam as the elastomeric material in Liguore in order to provide vibration damping and acoustic insulation at a lower weight.  
With regard to the newly added limitation in the amendment filed 9/1/21, once the foam of Le Bonte was used as the elastomeric material in Liguore, the cover layers of Liguore would be in contact with and pressed against the foam material of the core layer.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as obvious over Liguore, U.S. Patent Application Publication No. 2010/0133039, with evidence from “Activating Nitinol with Electric Current”, hereinafter Activating,  in view of Le Bonte et al, WO 2010/149354A1.
Liguore  in view of Le Bonte remains as set forth above.  Liguore discloses NiTi as a suitable shape memory alloy for making the wires.  As shown by Activating, NiTi, (Nitinol), can be activated by electrical heating.  
Applicant’s amendment filed 9/10/21 and arguments have been fully considered but are not persuasive.
Applicant argues that La Bonte does not teach employing the foamed viscoelastic material as a core material.  However, looking at page 1, lines 3-11; page 2, lines 6-9; page 5, 
Applicant argues that in Liguore even if the foamed elastomer of La Bonte were to be substituted for the viscoelastic layer in Liguore the claimed structure would not be present because in Liguore the layer 56 is embedded in a single ply 52 and thus would not be in contact with two plies.  However, looking at figure 9 and 10 and paragraph 0037 of Liguore, the interlayer 56 is the viscoelastic layer contains the shape memory yarns and is in contact with one or more fiber reinforced plies 52 which would meet the claimed structure.  
With regard to claim 22, it is withdrawn from consideration as drawn to the non-elected invention as set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789